DETAILED ACTION
This office action is in response to the application filed on June 16, 2021. Claims 1 – 24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-107619, filed on June 23, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 16, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1, 7, 9A, 9B, 10A, 10B, 11A and 11B) drawn to Claims 1 - 13 in the reply filed on October 5, 2022 is acknowledged. 
Claim 14 - 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGING SYSTEM DETECTS SYNCHRONOUS DEVIATION OF IMAGES CAPTURED BY A PLURALITY OF CAMERAS 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 12, it recites the limitation “the illumination apparatus is disposed outside a common view range of the plurality of cameras and inside individual view ranges of the plurality of cameras”. This limitation is not clear. It is not clear how the illumination apparatus can be outside the common view range and inside the individual view ranges of the plurality of cameras. The claim limitation does not require a plurality of illumination apparatus or an illumination apparatus comprising a plurality of light-emitting members in order to be able to be positioning outside of the common view and inside the individual views of plurality cameras, as illustrated in Figs. 1A and 1B. For examination purposes the Examiner has broadly interpreted the limitation “the illumination apparatus is disposed outside a common view range of the plurality of cameras and inside individual view ranges of the plurality of cameras” to mean “the illumination apparatus is disposed outside a common view range of the plurality of cameras or inside individual view ranges of the plurality of cameras”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macmillan et al., (US 10,389,993 B2) referred to as Macmillan hereinafter.
Regarding Claim 1, Macmillan discloses an imaging system (Fig. 1A) comprising: 
a plurality of cameras (Col. 3:29-31, the adjacent cameras 100A and 100B belong to a camera pair and are configured to capture synchronized image data); and 
a controller (Fig. 3, Col 8:55, a capture controller 315), wherein the controller detects synchronous deviation of image capturing timing of the plurality of cameras (Col. 9:38-40, The time lag determination module 330 determines a time lag (i.e. synchronous deviation) between the capture of an image row by a first camera and corresponding image row of a second camera) by using images respectively captured by the plurality of cameras (Col. 9:17-26, the capture controller 315 applies a calibration correction to synchronize image capture with one or more additional cameras).

Regarding Claim 2, Macmillan discloses claim 1. Macmillan further discloses wherein the controller is configured to detect the synchronous deviation by calculating an amount based on a difference between a first time point and a second time point (Col. 15:33-36, A time lag (i.e. synchronous deviation) between the image sensors is determined 630 based on the identified pixel shift, for instance based on an amount of time required by an image sensor to capture a number of pixel lines corresponding to the pixel shift (i.e. difference)) and determining whether or not the amount is equal to or smaller than a predetermined value (Col. 9:58-60, applying a determined correction iteratively until the determined pixel shift is less than a pre-determined pixel shift threshold), the amount being calculated by using a first image captured by a first camera at the first time point and a second image captured by a second camera at the second time point, the plurality of cameras comprising the first camera and the second camera (Col. 5:20-25, The object 125 is shown at a first position 125A and second position 125B. The first position 125A corresponds to a first time, t1, when the rolling shutter of camera 100A captures the object 125. The second position 125B corresponds to a second time, t2, when the camera 100B captures the object 125).

Regarding Claim 3, Macmillan discloses claim 1. Macmillan further discloses wherein the controller is configured to synchronize the plurality of cameras on a basis of the detected synchronous deviation (Col. 15:36-39, At least one of the image sensors is calibrated 640 to substantially synchronize subsequent image capture by the image sensors). 

Regarding Claim 4, Macmillan discloses claim 3. Macmillan further discloses wherein the synchronizing comprises changing an image capturing timing of one of the plurality of cameras (Col. 9:43-46, Using the determined time lag, t.sub.lag, the capture controller 315 synchronizes the pair of cameras by delaying image capture (i.e. changing) of a first of the pair by the time lag relative to a second of the pair).

Regarding Claim 5, Macmillan discloses claim 4. Macmillan further discloses wherein the changing comprises initializing the one of the plurality of cameras or switching off the one of the plurality of cameras (Col. 9:13-15, The synchronization store 310 is configured to store calibration settings such as read window shift information and a calibrated time lag for initiating image capture).

Regarding Claim 6, Macmillan discloses claim 1. Macmillan further discloses wherein the plurality of cameras constitute a stereo camera configured to obtain three-dimensional information (Fig. 1A Col. 3:31-34, The image data from the camera pair may be stitched together to form panoramic images or video, which may be two-dimensional (2D) or three-dimensional (3D)) of an object (Col. 5:18-19, an object 125 (e.g., a baseball).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Macmillan (US 10,389,993 B2) in view of Herber (US 2007/0229850 A1) referred to as Herber hereinafter.
Regarding Claim 7 Macmillan discloses claim 1. Macmillan further discloses further comprising illumination light under which the plurality of cameras are capable of performing image capturing, wherein the images used for detection of the synchronous deviation comprise a light image (Col. 7:48-50, The image sensors 410 capture light incident from a partially overlapping FOV, including the overlap region 425 (i.e. light image). The image sensors 410 also capture light incident from non-overlapping FOVs, including the regions 423A and 423B).
Macmillan does not specifically teach an illumination apparatus. Therefore, Macmillan fails to explicitly teach an illumination apparatus configured to radiate, at a predetermined light-emitting timing, comprise a light image formed by the illumination light.
However, Herber teaches an illumination apparatus (Fig. 2, Par. [0028], The flash 36 is the light source) configured to radiate, at a predetermined light-emitting timing (Par. [0028], The flash 36 provides an intense burst of light in a short interval of time. This short, intense burst of light from the flash 36 is typically around a few milliseconds in duration), comprises a light image formed by the illumination light (Par. [0027], the 3D image capture system of the present invention, where a 3D imaging unit 20 includes a pattern flash unit 28 and two cameras).
References Macmillan and Herber are considered to be analogous art because they relate to three-dimensional image capturing. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying an illumination apparatus as suggested by Herber in the invention of Macmillan. This modification would provide a faster, brighter, and less expensive way to generate a more complete image (See Herber, Par. [0037]).

Regarding Claim 8, Macmillan in view of Herber teaches claim 7. Macmillan does not specifically teach an illumination apparatus is attached to a casing. However, Herber further teaches wherein a light-emitting member constituting the illumination apparatus (Fig. 2, Par. [0028], The flash 36 is the light source) is attached to a casing that positions the plurality of cameras with respect to one another (Par. [0033], pattern flash unit 28 may be separate physical devices or are preferably mounted in a common enclosure 44 (i.e. case)).
It would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying attaching an illumination apparatus to the casing as suggested by Herber in the invention of Macmillan. This modification would allow the distance between the components in the case or enclosure with respect to the object to be easily measured and calibrated (See Herber, Par. [0037]).

Regarding Claim 12, Macmillan in view of Herber teaches claim 7.  Herber further teaches wherein the illumination apparatus is disposed outside a common view range of the plurality of cameras (Figs. 2 and 3 illustrates the pattern flash unit 28 (i.e. the illumination apparatus) is positioned above the cameras, i.e. outside the common view range) 

Regarding Claim 13, Macmillan in view of Herber teaches claim 7.  Herber further teaches wherein the illumination apparatus is disposed at a position outside all view ranges of the plurality of cameras such that an irradiation range thereof includes the plurality of cameras (Figs. 2 and 3 illustrates the pattern flash unit 28 (i.e. the illumination apparatus) is positioned above the cameras, i.e. outside all view ranges of plurality of cameras).

Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Macmillan (US 10,389,993 B2), in view of Herber (US 2007/0229850 A1) referred to as Herber hereinafter, in view of STEEDLY et al. (US 2018/0329484 A11) referred to as STEEDLY hereinafter.
Regarding Claim 9, Macmillan in view of Herber teaches claim 7.  Macmillan in view of Herber does not specifically teach radiating light towards the plurality of cameras.  Therefore, Macmillan in view of Herber fails to explicitly teach wherein a radiation direction of a light- emitting member constituting the illumination apparatus comprises a radiation direction oriented toward an imaging optical system of the plurality of cameras.
However, STEEDLY teaches wherein a radiation direction of a light- emitting member constituting the illumination apparatus (Fig. 1 and 2, Par. [0034], trackable light sources 108 (i.e. light-emitting member)) comprises a radiation direction oriented toward an imaging optical system (Fig. 12, Par. [0085], At 1208, the light source 1202 may be directly facing the camera 1206) of the plurality of cameras (Par. [0033], first camera 204 and second camera 206).
References Macmillan, Herber and STEEDLY are considered to be analogous art because they relate to three-dimensional image capturing. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying an illumination apparatus radiating light towards the camera as suggested by STEEDLY in the invention of Macmillan and Herber. This modification would allow the light source to be set to a relatively lower intensity (See STEEDLY, Par. [0085]).

Regarding Claim 10, Macmillan in view of Herber teaches claim 7.  Macmillan in view of Herber does not specifically teach plurality of light-emitting members. Therefore, Macmillan in view of Herber fails to explicitly teach wherein the illumination apparatus comprises a plurality of light-emitting members whose driving power source lines are connected to each other and radiate the illumination light at a predetermined light emitting timing.
However, STEEDLY teaches wherein the illumination apparatus comprises a plurality of light-emitting members (Fig. 3, Par. [0036], handheld object 300 having a plurality of light sources 302 distributed along both an exterior and interior of a ring-like structure of the handheld controller 300) whose driving power source lines are connected to each other and radiate the illumination light at a predetermined light emitting timing (Par. [0064], the plurality of light sources of the handheld object are pulsed for three milliseconds at a uniform 90 Hz frequency).
References Macmillan, Herber and STEEDLY are considered to be analogous art because they relate to three-dimensional image capturing. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying an illumination apparatus with a plurality of light-emitting members as suggested by STEEDLY in the invention of Macmillan and Herber. This modification would ensure that a plurality of light sources are visible to the cameras at any time (See STEEDLY, Par. [0083]).

Regarding Claim 11, Macmillan in view of Herber teaches claim 7.  Macmillan in view of Herber does not specifically teach short time. Therefore, Macmillan in view of Herber fails to explicitly teach wherein a response time of a light-emitting member constituting the illumination apparatus to drive control is shorter than an image capturing control time of the plurality of cameras.
However, STEEDLY teaches wherein a response time of a light-emitting member constituting the illumination apparatus to drive control is shorter than an image capturing control time of the plurality of cameras (Par. [0068], The use of shorter, brighter anti-flicker pulses 1008 may allow the anti-flicker pulses 1008 to be spaced in time farther from the environmental tracking exposures 1006, and thus provide more room to accommodate uncertainties in the synchronization between the clocks of the HMD and the handheld object).
References Macmillan, Herber and STEEDLY are considered to be analogous art because they relate to three-dimensional image capturing. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a short illumination time as suggested by STEEDLY in the invention of Macmillan and Herber. This modification would provide more room to accommodate uncertainties in the synchronization between the clocks of the HMD and the handheld object (See STEEDLY, Par. [0068]).

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425